COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-258-CV
  
  
BENNIE 
ROBLOW, JR.                                                            APPELLANT
 
V.
  
SONYA 
SHELTON                                                                    APPELLEE
  
  
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        Appellant 
is proceeding pro se in this court. On May 5, 2004 we mailed appellant a letter 
explaining that his brief had not been filed as required by rule 38.6(a). Tex. R. App. P. 38.6(a). We mailed the 
letter to the address appellant provided in his notice of appeal. The letter 
stated that we would dismiss the appeal for want of prosecution unless appellant 
or any party desiring to continue this appeal filed with the court within ten 
days a response showing grounds for continuing his appeal. This correspondence, 
as well as other correspondence we have sent to appellant has been returned as 
undeliverable. We have not received a response from any other party.
        Because 
appellant's brief has not been filed, and appellant has not provided us with any 
other address or means of contacting him, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
  
  
                                                                  PER 
CURIAM
  
   
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
August 12, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.